Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 3, 5-7, 21-25 and 27-35 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
 In regards to independent claims, Fowler and Keller teaches all the limitation as stated in the Non-Final office action dated 08/14/2020. 
	However, in regards to claim 3, Fowler, Keller nor any other prior art of record a time determination component configured to determine a time span for the physical arrangement and where the time span has a start time, end time and where immediately before the start time the pin tumbler apparatus is in lock status and where immediately after the end time the pin tumbler apparatus is in the lock status. 

	However, in regards to claim 6, Fowler, Keller nor any other prior art of record teaches a reception component configured to receive the signal, a verification component configured to verify if the signal is not a rouge signal and where the conversion component is configured to not convert to the signal to the physical placement sequence when the signal is not verified to not be a rouge signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685